ORDER

PER CURIAM
A jury convicted Donald Richard Nappier (“Nappier”) of one count of first>degree assault, a class A felony; one count of first-degree assault, a class B felony; two associated counts of armed criminal-action; and one count of driving while intoxicated arising out of an incident in which Nappier, while- heavily intoxicated, struck Tasha Hardeastle and Tim Briggs with’ his pickup truck, seriously injuring Hardeastle. On appeal, Nappier challenges the sufficiency of the evidence regarding his convictions for first-degree assault, which, if successful, would render his convictions for the associated counts of armed criminal action erroneous. Specifically, Nappier contends that there was insufficient evidence that he knowingly attempted to cause serious physical injury to Hardeastle and Briggs by hitting them with his truck. Because we find that there was sufficient evidence, we affirm.
The evidence in support, of the jury’s verdict is sufficient, An extended opinion would have no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25.